IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2011

            MILTON LEON SIMPSON v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                     No. P-35647     J. Robert Carter, Jr., Judge


                 No. W2011-01184-CCA-R3-HC - Filed April 26, 2012


The petitioner, Milton Leon Simpson, appeals the summary dismissal of his petition for writ
of habeas corpus. Following our review, we affirm the summary dismissal on the grounds
that the petitioner has failed to state a cognizable claim for habeas corpus relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J ERRY L. S MITH, J., joined.

Milton Leon Simpson, Memphis, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and David Zack, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                           FACTS

        On February 7, 2011, the pro se petitioner filed a petition for writ of habeas corpus
in the Shelby County Criminal Court in which he alleged that he was being illegally detained
in the Shelby County Jail based on his March 25, 2010 arrest on felony forgery charges. He
further alleged that his bail had been set at an excessive amount of $25,000 and that the State
was guilty of a failure to prosecute because no indictment had yet been returned against him.
The petitioner followed with a second petition for writ of habeas corpus, as well as several
motions for a speedy trial and/or dismissal of the charges for failure to prosecute. On
February 9, 2011, the habeas court entered an order dismissing the petition for writ of habeas
corpus, stating that the petition was “not well taken.” In that same order, the court noted that
a February 17, 2011 hearing date had been set to consider the petitioner’s motions to dismiss.
On March 3, 2011, the petitioner filed a timely notice of appeal to this court in which he
appeals the habeas corpus court’s denial of his petition for writ of habeas corpus.

                                         ANALYSIS

        The petitioner argues on appeal that the habeas court erred by summarily dismissing
his petition for writ of habeas corpus without considering his meritorious issues of whether
he was lawfully confined, whether he was charged with the proper offense, whether the
forgery statute is unconstitutional, whether his bond is excessive, and whether he was denied
his right to a speedy trial. The State responds by asserting that summary dismissal was
appropriate.

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus
is limited in scope and may only be invoked where the judgment is void or the petitioner’s
term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007);
State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is “one that is facially
invalid because the court did not have the statutory authority to render such judgment.”
Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).
A petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Furthermore, if the habeas corpus court determines from the petitioner’s filings that no
cognizable claim has been stated and that the petitioner is not entitled to relief, the petition
for writ of habeas corpus may be summarily dismissed. See Hickman v. State, 153 S.W.3d
16, 20 (Tenn. 2004).

         At the hearing in this matter, the habeas corpus court determined, as we have set out,
that the petitioner’s petition for writ of habeas corpus was “not well taken.” The record
shows that, as of the dates of his petitions and their summary dismissal by the habeas court,
he was being held in jail on charges pending against him and had been unable to post the
$25,000 bond which had been set. This justifies his detention and his petition, otherwise,
fails to state a cognizable claim for relief. See Hickman, 153 S.W.3d at 21; Tenn. Code Ann.
§ 29-21-107. We, therefore, affirm the habeas corpus court’s summary dismissal of the
petition.

                                              -2-
                                     CONCLUSION

       Based on our review, we conclude that the petitioner has failed to state a cognizable
claim for habeas corpus relief. Accordingly, we affirm the judgment of the habeas court
dismissing the petition.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                            -3-